John I. Purtle, Justice, dissenting. This court has refused to require the state to reproduce the appellant’s brief and abstract without cost to him, thereby preventing him from proceeding with this appeal. He appears pro se and in forma pauperis. As an inmate in the Arkansas Department of Correction, he has neither the funds nor the opportunity to comply with our rules — unless the state reproduces his brief and abstract as requested. In no case could it be made more plain that a person has been denied equal protection and due process because he is poor. He would have received his right to proceed in this case if he had the money. No person should be forced to give up statutory or constitutional rights because of poverty.